Case 1:20-cv-00510-LPS Document 53 Filed 08/04/21 Page 1 of 2 PageID #: 5108




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 STRAGENT, LLC,

                       Plaintiff,

                 v.                              Civil Action No. 20-510-LPS

 BMW OF NORTH AMERICA, LLC, and
 BMW MANUFACTURING CO., LLC,
             Defendants.



               CONSENTED MOTION TO AMEND AND [PROPOSED] ORDER

       Plaintiff Stragent, LLC (“Stragent”) hereby respectfully moves the Honorable Court to

file the attached First Supplemental Complaint For Patent Infringement.

       Defendants BMW Of North America, LLC, and BMW Manufacturing Co., LLC have

consented to the filing of the pleading.

       In accordance with Local Rule 15.1(b), also attached is a comparison which indicates in

what respect First Supplemental Complaint For Patent Infringement differs from the original

Complaint which it amends, by striking through materials to be deleted and underlining materials

to be added.



 Dated: August 4, 2021                         Respectfully submitted,

 Of Counsel:                                   /s/ George Pazuniak
                                               George Pazuniak (DE Bar 478)
 Thomas F. Meagher                             O’Kelly & O’Rourke, LLC
 Meagher Emanuel Laks Goldberg & Liao,         824 N. Market St. Suite 1001A
 LLP                                           Wilmington, DE 19801
 One Palmer Square, Suite 325                  Direct: 207-359-8576
 Princeton, New Jersey 08542                   Email: GP@del-iplaw.com
 (609) 454-3500
 tmeagher@meagheremanuel.com                   Counsel for Plaintiff
                                               Stragent, LLC.
Case 1:20-cv-00510-LPS Document 53 Filed 08/04/21 Page 2 of 2 PageID #: 5109




IT IS SO ORDERED this           day of August 2021.



                                          United States District Court Judge




                                    -2-
